DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 09/23/2020.
Claims 1-20 are currently pending and have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110A, 110B and 110C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106A, 106B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It appears that the 106A and 106B characters in the specification appear to be typographical errors. Addressing the [0098] specification objection below would resolve this drawing objection as well.
Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0030] uses reference characters 120 A, 120B, 120N four times to refer to the computing devices of the users. However, in the drawings and elsewhere in the disclosure these reference characters are used to refer to the users themselves. It appears that reference characters 122A, 122B, 122N to refer to the computing devices in [0030]
Paragraph [0090] recites “vehicle autonomy system 106” when it appears it should recite “vehicle autonomy system 104” to match the rest of the disclosure and figures
Paragraph [0098] recites “a parking management device 116 or system 106A, 106B” when it appears it should recite “a parking management device 116 or system 108A, 108B” to match the rest of the disclosure and figures. Also see the corresponding drawing objection above
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation "the vehicle" in the “receiving…” limitation. There is insufficient antecedent basis for this limitation in the claim. Claim 9 introduces “a first self-driving vehicle”, and claim 16 introduces “a second self-driving vehicle” earlier in the claim. Therefore, it is unclear whether “the vehicle” is referring back to the first self-driving vehicle, the second self-driving vehicle or a different vehicle. For the purposes of examination, Examiner is interpreting “the vehicle” as “the second self-driving vehicle”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting and paying for parking as part of providing a transportation service. 
As an initial matter, claims 1-8 fall at least into the statutory category of process claims, claims 9-16 fall at least into the statutory category machine claims, and claims 17-20 fall at least into the statutory category of manufacture claims. Therefore, all claims fall into at least one of the statutory categories. Eligibility analysis proceeds to step 2A Prong 1. 
In claim 1, the limitation of “selecting, by a service arrangement system, a first self-driving vehicle for providing a first transportation service”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a service arrangement system,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “sending, by the service arrangement system to the first self-driving vehicle, first stopping location data describing a first set of stopping locations associated with the first transportation service”, “receiving, by the service arrangement system, stopping location use data indicating that the first self-driving vehicle is stopped at a first stopping location of the first set of stopping locations” and “sending, by the service arrangement system, stopping location payment data to a parking management system, the stopping location payment data indicating a payment for use of the first stopping location by the first self-driving vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“the service arrangement system”, “a first self-driving vehicle”, “a parking management system”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of selecting and paying for parking as part of providing a transportation service which is a certain method of organizing human activity including commercial interactions. A method comprising: selecting a first self-driving vehicle for providing a first transportation service; sending first stopping location data describing a first set of stopping locations associated with the first transportation service; receiving stopping location use data indicating stopped at a first stopping location of the first set of stopping locations; and sending stopping location payment data, the stopping location payment data indicating a payment for use of the first stopping location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a self-driving vehicle, a first self-driving vehicle, a service arrangement system, and a parking management system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of causing, by the service arrangement system, the first self-driving vehicle to begin executing a route associated with the first transportation service similarly is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a self-driving vehicle, a first self-driving vehicle, a service arrangement system, and a parking management system amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of causing, by the service arrangement system, the first self-driving vehicle to begin executing a route associated with the first transportation service similarly amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location. The claim does not integrate the abstract idea into a practical application because the element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location. The claim does not integrate the abstract idea into a practical application because the elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 9, the limitation of “selecting a first self-driving vehicle for providing a first transportation service”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a service arrangement system”, “one or more processors”, and “a storage device,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “sending first stopping location data describing a first set of stopping locations associated with the first transportation service”, “receiving stopping location use data indicating that the first self-driving vehicle is stopped at a first stopping location of the first set of stopping locations” and “sending stopping location payment data to a parking management system, the stopping location payment data indicating a payment for use of the first stopping location by the first self-driving vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a service arrangement system”, “one or more processors”, “a storage device”, “a self-driving vehicle” and “a parking management system”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 9 recites the concept of selecting and paying for parking as part of providing a transportation service which is a certain method of organizing human activity including commercial interactions. Instructions that, when, cause to perform operations comprising: selecting a first self-driving vehicle for providing a first transportation service; sending first stopping location data describing a first set of stopping locations associated with the first transportation service; receiving stopping location use data indicating that is stopped at a first stopping location of the first set of stopping locations; and sending stopping location payment data, the stopping location payment data indicating a payment for use of the first stopping location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a service arrangement system, self-driving vehicles, one or more processors, a storage device, a first self-driving vehicle, and a parking management system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a service arrangement system, self-driving vehicles, one or more processors, a storage device, a first self-driving vehicle, and a parking management system amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-14 further limit the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 further limits the abstract idea of claim 9 while introducing the additional element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location. The claim does not integrate the abstract idea into a practical application because the element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 9 while introducing the additional elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location. The claim does not integrate the abstract idea into a practical application because the elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 17, the limitation of “selecting a first self-driving vehicle for providing a first transportation service”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory machine-storage medium” and “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “sending first stopping location data describing a first set of stopping locations associated with the first transportation service”, “receiving stopping location use data indicating that the first self-driving vehicle is stopped at a first stopping location of the first set of stopping locations” and “sending stopping location payment data to a parking management system, the stopping location payment data indicating a payment for use of the first stopping location by the first self-driving vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (“a non-transitory machine-storage medium”, “one or more processors” and “a first self-driving vehicle”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 recites the concept of selecting and paying for parking as part of providing a transportation service which is a certain method of organizing human activity including commercial interactions. Instructions that, when executed, cause operations comprising: selecting a first self-driving vehicle for providing a first transportation service; sending first stopping location data describing a first set of stopping locations associated with the first transportation service; receiving stopping location use data indicating that is stopped at a first stopping location of the first set of stopping locations; and sending stopping location payment data, the stopping location payment data indicating a payment for use of the first stopping location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory machine-storage medium, one or more processors, a first self-driving vehicle, and a parking management system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory machine-storage medium, one or more processors, a first self-driving vehicle, and a parking management system amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 19-20 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Regarding claims 2, 10 and 18, the limitation of handshake exchange data exchanged between the first self-driving vehicle and a parking management device positioned at the first stopping location integrates the judicial exceptions of the claims into a practical application. Specifically, handshake exchange data exchanged between the first self-driving vehicle and a parking management device represents at least an improvement to a technical field.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 11, 13-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Pre-Grant Publication No. 2019/0137290, hereafter known as Levy) in view of Vahabzadeh (U.S. Pre-Grant Publication No. 2020/0410623, hereafter known as Vahabzadeh).
Regarding claim 1, Levy teaches:
A method of operating a self-driving vehicle, comprising: selecting, by a service arrangement system, a first self-driving vehicle for providing a first transportation service (see Fig. 4 and [0059] "As shown in FIGS. 2 and 4, a second method S200 for executing autonomous rideshare requests" for overall method, "assign" step in Fig. 4 and [0065] "Upon receipt of this rideshare request, the remote computer system can: identify an autonomous vehicle that is near the selected pickup location, currently unoccupied, and/or completing a rideshare cycle at a dropoff location nearby; assign this rideshare request to this autonomous vehicle" for selecting a first self-driving vehicle)
determining, by the  (see [0068] "the autonomous vehicle can query the localization map for possible wait locations near the pickup location, such as a set of possible wait locations that are: on the same side of the street as the pickup location; on the same block as the pickup location; and/or within a threshold distance (e.g., twenty meters in a suburban setting, ten meters in an urban setting) of the pickup location")
causing, by the service arrangement system, the first self-driving vehicle to begin executing a route associated with the first transportation service (see [0065] "the remote computer system can:...dispatch the autonomous vehicle to execute a next rideshare cycle according to this rideshare request, including navigating to the pickup location specified in this rideshare request" and [0066] "the autonomous vehicle can then calculate a route from the autonomous vehicle's current location to the pickup location specified by the user, and the autonomous vehicle can then implement autonomous navigation techniques to navigate along this route toward the pickup location")
receiving, by the service arrangement system, stopping location use data indicating that the first self-driving vehicle is stopped at a first stopping location of the first set of stopping locations (see [0093] "After electing a parking space, the autonomous vehicle can autonomously navigate into this empty parking space and remain in this parking space" and [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
and sending, by the service arrangement system, stopping location payment data to a parking management system, the stopping location payment data indicating a payment for use of the first stopping location by the first self-driving vehicle (see [0094] “the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter. In one example, the remote computer system can remit payment to the meter for two-minute intervals until the autonomous vehicle departs from the parking space")
As discussed above, Levy teaches a localization map that the autonomous vehicle can query a localization map for a set of waiting locations. However, as taught in Levy [0092], the localization map is stored on the autonomous vehicle itself. Therefore, Levy does not teach the service arrangement system sending a set of stopping locations to the vehicle. However, Vahabzadeh teaches:
sending, by the service arrangement system to the first self-driving vehicle, first stopping location data describing a first set of stopping locations associated with the first transportation service (see [0069] "At block 803, the device sends information associated with a plurality of available geo-fenced curbside locations to a mobile device of the commercial vehicle operator" and see [0020] for the server containing the curbside locations. In combination with Levy, server sending the plurality of locations to the selected autonomous vehicle)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vahabzadeh to the method of Levy. Specifically, Vahabzadeh states in [0072] “The processor determines an estimated travel time to each boundary of a pre-determined number of boundaries of the set of geo-fenced boundaries, and based on the determined travel time, selects a plurality of available curbside locations from the set of geo-fenced boundaries to facilitate a curbside use or transaction”. The facilitation Vahabzadeh refers to comprises “increased fuel efficiency, transportation, and reduced delays for participants and non-participants when scheduling use of curbside locations 202, 212 through use of the described geofencing and metering” (Vahabzadeh [0024]). Incorporating the server functionality of Vahabzadeh into Levy would allow the combined system to narrow down the wait location choices for the autonomous vehicle to those that will facilitate the ridesharing operation. 
Regarding claim 3, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data is received from the first self-driving vehicle and comprises image data describing a stopping location identifier symbol positioned at the first stopping location (see [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
Regarding claim 5, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data comprises position data describing a position of the first self-driving vehicle, the method further comprising determining that the position corresponds to the first stopping location (see [0092] "the localization map (or a navigation map) loaded onto the autonomous vehicle can include a parking space layer defining geolocations or georeferenced boundaries around known parking spaces within the geographic region in which the autonomous vehicle is deployed...the autonomous vehicle can: regularly record an optical scan of the field around the autonomous vehicle...compare these optical scans to the localization map in order to determine the geospatial location and orientation of the autonomous vehicle; and then isolate a set of known parking spaces in the vicinity of the autonomous vehicle based georeferenced parking spaces identified in the localization map" for determining location of the autonomous vehicle (in the combination of Levy and Vahabzadeh, the localization map is on the remote computing system), [0093] for vehicle driving to and remaining in parking space and [0094] "the autonomous vehicle implements a localization map (or a navigation map) with a parking space layer to identify parking spaces within the geographic region, the autonomous vehicle can query the localization map for an identifier of the parking meter" for determining position corresponds to a particular spot)
Regarding claim 6, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data comprises geolocation data describing a position occupied by the first self-driving vehicle during a time period (see [0092] "the localization map (or a navigation map) loaded onto the autonomous vehicle can include a parking space layer defining geolocations or georeferenced boundaries around known parking spaces within the geographic region in which the autonomous vehicle is deployed...the autonomous vehicle can: regularly record an optical scan of the field around the autonomous vehicle...compare these optical scans to the localization map in order to determine the geospatial location and orientation of the autonomous vehicle; and then isolate a set of known parking spaces in the vicinity of the autonomous vehicle based georeferenced parking spaces identified in the localization map" and [0093] for vehicle driving to and remaining in parking space)
the method further comprising: determining, using the geolocation data, that the position corresponds to the first stopping location (see [0094] "the autonomous vehicle implements a localization map (or a navigation map) with a parking space layer to identify parking spaces within the geographic region, the autonomous vehicle can query the localization map for an identifier of the parking meter" for determining position corresponds to a particular spot)
and determining from the geolocation data a length of time that the first self- driving vehicle was stationary at the position, wherein the stopping location payment data indicates a payment that is based at least in part on the length of time that the first self-driving vehicle was stationary at the position (see [0094] "The autonomous vehicle or the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter. In one example, the remote computer system can remit payment to the meter for two-minute intervals until the autonomous vehicle departs from the parking space" determining two minute intervals during which the vehicle is parked in the parking spot and paying per interval)
Regarding claim 9, Levy teaches:
A service arrangement system for self-driving vehicles, comprising: one or more processors (see [0126] "the autonomous vehicle, remote computer system, and native application can implement Blocks of the second method S200" particularly the remote computer system and [0127] "The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions…The instructions can be executed by computer-executable components integrated with the...server...The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions")
and a storage device comprising instructions thereon that, when executed by the one or more processors, causes the one or more processors to perform operations comprising (see [0127] "The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions…The instructions can be executed by computer-executable components integrated with the...server...The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions")
Regarding the remaining limitations of claim 9, please see the rejection of claim 1 above.
Regarding claim 11, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 11, please see the rejection of claim 3 above.
Regarding claim 13, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 5 above.
Regarding claim 14, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 9 above. Levy further teaches:
wherein the stopping location use data comprises geolocation data describing a first position of plurality of positions occupied by the first self-driving vehicle during a first time period (see [0092] "the localization map (or a navigation map) loaded onto the autonomous vehicle can include a parking space layer defining geolocations or georeferenced boundaries around known parking spaces within the geographic region in which the autonomous vehicle is deployed...the autonomous vehicle can: regularly record an optical scan of the field around the autonomous vehicle...compare these optical scans to the localization map in order to determine the geospatial location and orientation of the autonomous vehicle; and then isolate a set of known parking spaces in the vicinity of the autonomous vehicle based georeferenced parking spaces identified in the localization map" and [0093] for vehicle driving to and remaining in parking space. See Fig. 4 loop from “Initiate block-circling scheme” to “scan field for wait locations” and [0090] for a plurality of waiting locations possible in the time period before user pickup when receiving a displace trigger to leave original wait location) 
Regarding the remaining limitations introduced in claim 14, please see the rejection of claim 6 above.
Regarding claim 17, Levy teaches:
A non-transitory machine-storage medium comprising instructions thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising (see [0127] "The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions…The instructions can be executed by computer-executable components integrated with the...server...The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions")
Regarding the remaining limitations of claim 17, please see the rejection of claim 1 above.
Regarding claim 19, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 3 above.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh and Ganot (U.S. Pre-Grant Publication No. 2014/0372185, hereafter known as Ganot).
Regarding claim 2, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data is received from the first self-driving vehicle (see [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
Levy further teaches the autonomous vehicle being capable of communications with other devices in at least [0071]-[0072] and [0078] (all with a user mobile phone), [0096] and [0113] (both with the remote server), and [0109] (with an approaching vehicle). However, while Levy teaches the identifier of the parking spot being received from the autonomous vehicle, Levy does not teach the identifier of the parking spot comprising handshake data exchanged between the vehicle and a device positioned at the stopping location. Vahabzadeh teaches in [0031] that stopping location data comprises crossing a geofence boundary, but also does not teach stopping location data comprising handshake data. However, Ganot teaches:
wherein the stopping location use data is received from the first self-driving vehicle and comprises handshake data exchanged between the first self-driving vehicle and a parking management device positioned at the first stopping location (see [0041] "the block controller analyzes the sensors information, determines the precise car parking location and activates the nearest Bluetooth device for communicating with the parking car. The communication ("handshake")" and [0044] "After selecting the correct Bluetooth device nearest to a parking car, the block controller launches via this device a communication dialogue with the user Bluetooth device. The parties then automatically exchange ID information" the “nearest Bluetooth device” in these citations is an “Embedded Bluetooth device” in [0029]-[0030] that is used to manage the parking at the location. [0030] teaches the user Bluetooth device is in the car)
One of ordinary skill in the art would have recognized that applying the known technique of Ganot to the combination of Levy and Vahabzadeh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ganot to the teaching of the combination of Levy and Vahabzadeh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving the identifier information via a handshake with a device at the parking location. Further, applying receiving the identifier information via a handshake with a device at the parking location to the combination of Levy and Vahabzadeh would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient payment calculation for the combined system, as Ganot [0039] teaches that parking rates are communicated along with the parking location ID. Per Ganot [0033], the parking rate information is updated in real-time, so by receiving the information via handshake the remote system of Levy will have accurate rate information to use when remitting payments for parking.
 Regarding claim 10, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 10, please see the rejection of claim 2 above.
Regarding claim 18, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 2 above.
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh and Eldershaw et al. (U.S. Pre-Grant Publication No. 2012/0127308, hereafter known as Eldershaw).
Regarding claim 4, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 1 above. Vahabzadeh teaches in [0086] parking usage information is relayed from the curb operations server to the rideshare server. However, the combination of Levy and Vahabzadeh teaches the stopping location information being sent from the autonomous vehicle, and not sent from a parking management device comprising an indication of the vehicle. Eldershaw teaches:
wherein the stopping location use data is received from a parking management device and comprises an indication of the first self-driving vehicle (see [0068] "each parking device 21 can include a visual sensor (not shown), which is typically a video or still camera, that can…enable the parking services server 11 to visually perceive the license plate or other indicia of the motorist's vehicle as part of the check-in process" and [0057] “each parking device 21 serves a single parking space 24 in a one-to-one relationship” sending identification of parked vehicle and the spot in which it parked to server. In the combination with Levy and Vahabzadeh, stopping info received at Levy’s remote system from the parking management device via the parking server)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Eldershaw with the combination of Levy and Vahabzadeh. Eldershaw teaches in [0063] that the parking management devices at each space have color indicators that represent availability of the space and space type and in [0061] digital indicators that broadcast availability to nearby vehicles. By incorporating these parking management devices into the combination of Levy and Vahabzadeh, the process Levy [0092] teaches of the autonomous vehicles using optical scans and artificial intelligence to determine which spaces are available could be simplified to merely scan for appropriate colors from the parking management devices or skipped altogether in the case where availability is broadcasted. The information communicated by the color indicators and broadcast is also greater than simply whether a space is empty or not (see amount of time space is available for in Eldershaw [0063] and empty but unavailable for parking in Eldershaw [0075]). Therefore, the combined system would also allow the autonomous vehicle to make a more informed decision when selecting a stopping location such that it will not likely be asked to leave the spot like in Levy [0056].
Regarding claim 12, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 4 above.
Regarding claim 20, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 20, please see the rejection of claim 4 above.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh and Xu et al. (U.S. Pre-Grant Publication No. 2020/0272950, hereafter known as Xu).
Regarding claim 7, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 1 above. Levy further teaches:
and causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location (see [0096] "Upon receipt of a SMS text message at the SMS text number rendered on the autonomous vehicle or in response to receipt of a scan of the visual fiducial rendered on the autonomous vehicle's external display, the remote computer system can transmit a command to the autonomous vehicle to exit the parking space and resume other delay schema")
Levy further teaches other vehicles requesting the autonomous vehicle to move from where the autonomous vehicle is parked in [0096] above as well as [0073] and [0075]. The combination of Levy and Vahabzadeh does not teach the payment for use of the stopping location being unsuccessful. However, Xu teaches:
detecting, by the service arrangement system, that the payment for use of the first stopping location by the first self-driving vehicle was unsuccessful (see [0141] "According to tariff policy of the car park, the driver makes the payment when...checking in" and [0205] "If the car park field terminal 52 reminds the drivers of a failure to check-in of the parking space, meaning incompliance of the vehicle with the parking conditions of this parking space (for example, the parking space unavailable, the parking space specific for permit parking, the parking space reserved or the parking duration exceeding the limit for the parking duration (or its available period)), then the car park field terminal 52 reminds the driver of booking another available parking space and to remove the vehicle". In the combination, if the autonomous vehicle of Levy tries to park at and the remote computing system of Levy therefore tries to pay for a spot that is unavailable, the meter in Levy [0094] will alert the remote computing system of the failure and instructs it to remove the vehicle) 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu with the combination of Levy and Vahabzadeh. As Xu states in [0143], parking in an unavailable spot can result in penalties (“The penalty rules include occupation without check-in of the parking space, occupation without check-out of the parking space, vacancy without check-out of the parking space, and violation parking on an unavailable parking space (for example, occupy a shared parking space during the non-sharing period, i.e. parking beyond the available period) etc.”). By detecting that a payment has failed because the parking space is unavailable, the combined system would allow the autonomous vehicle to avoid a parking violation for parking in the unavailable spot and instead leave to find a different, more appropriate waiting location.
Regarding claim 15, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 15, please see the rejection of claim 7 above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh and Nakka et al. (U.S. Pre-Grant Publication No. 2020/0258388, hereafter known as Nakka).
Regarding claim 8, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 1 above. Levy further teaches:
selecting, by the service arrangement system, a second self-driving vehicle for providing a second transportation service (see [0061] "the autonomous vehicle can execute Blocks of the second method S200—such as in conjunction with a remote computer system (e.g., an autonomous vehicle fleet manager, a remote rideshare dispatcher)" remote server manages multiple vehicles and [0065] "Upon receipt of this rideshare request, the remote computer system can: identify an autonomous vehicle that is near the selected pickup location, currently unoccupied, and/or completing a rideshare cycle at a dropoff location nearby; assign this rideshare request to this autonomous vehicle" for selecting a second self-driving vehicle)
determining, by  (see [0068] "the autonomous vehicle can query the localization map for possible wait locations near the pickup location, such as a set of possible wait locations that are: on the same side of the street as the pickup location; on the same block as the pickup location; and/or within a threshold distance (e.g., twenty meters in a suburban setting, ten meters in an urban setting) of the pickup location" and [0095] “Similarly, an autonomous vehicle fleet manager associated with the autonomous vehicle may contract access to short-term (e.g., up to fifteen-minute) parking in a parking lot managed by a local business, such as a grocery store or strip mall. While executing a block-circling routine, the autonomous vehicle can: autonomously navigate to this parking lot”)
receiving, by the service arrangement system, second stopping location use data indicating that the second self-driving vehicle is stopped at a second stopping location (see[0093] "After electing a parking space, the autonomous vehicle can autonomously navigate into this empty parking space and remain in this parking space" and [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location (see [0096] "Upon receipt of a SMS text message at the SMS text number rendered on the autonomous vehicle or in response to receipt of a scan of the visual fiducial rendered on the autonomous vehicle's external display, the remote computer system can transmit a command to the autonomous vehicle to exit the parking space and resume other delay schema")
As discussed above, Levy teaches a localization map that the autonomous vehicle can query a localization map for a set of waiting locations. However, as taught in Levy [0092], the localization map is stored on the autonomous vehicle itself. Therefore, Levy does not teach the service arrangement system sending a set of stopping locations to the vehicle. However, Vahabzadeh teaches:
sending, by the service arrangement system to the second self-driving vehicle, second stopping location data describing a second set of stopping locations associated with the second transportation service (see [0069] "At block 803, the device sends information associated with a plurality of available geo-fenced curbside locations to a mobile device of the commercial vehicle operator" and see [0020] for the server containing the curbside locations. In combination with Levy, server sending the plurality of locations to the selected autonomous vehicle)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vahabzadeh to the method of Levy. Specifically, Vahabzadeh states in [0072] “The processor determines an estimated travel time to each boundary of a pre-determined number of boundaries of the set of geo-fenced boundaries, and based on the determined travel time, selects a plurality of available curbside locations from the set of geo-fenced boundaries to facilitate a curbside use or transaction”. The facilitation Vahabzadeh refers to comprises “increased fuel efficiency, transportation, and reduced delays for participants and non-participants when scheduling use of curbside locations 202, 212 through use of the described geofencing and metering” (Vahabzadeh [0024]). Incorporating the server functionality of Vahabzadeh into Levy would allow the combined system to narrow down the wait location choices for the autonomous vehicle to those that will facilitate the ridesharing operation. 
The combination of Levy and Vahabzadeh still does not explicitly teach determining based on the second stopping location data that the second stopping location is not part of the second set of stopping locations. However, Nakka teaches:
determining, by the service arrangement system and based at least in part on the second stopping location data, that the second stopping location is not part of the second set of stopping locations (see [0034] for using captured image data to gather data regarding parking spot and [0037] "At operation 308 a parking condition for the vehicle is determined based on comparing the determined data with the previously stored data. For example, the extracted number is compared with the previously stored assigned parking space number, and if the extracted number does not match with the previously stored assigned parking space number, it is determined that the vehicle is parked at a wrong location that is different from the assigned parking space location, and a notification indicating the wrong parking space is sent to the user" for determining vehicle is stopped at a spot other than specified in the second set of locations. See [0024] "The vehicle can transmit communications (e.g., across the Internet, any wireless communication) to indicate current conditions (e.g., a current condition associated with a parking of the vehicle, as described in further detail below with respect to FIGS. 3-9). The vehicle can operate in the capacity of a server or a client in a client-server network environment" for vehicle acting as a client transmitting condition info to data processing system for comparison)
and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location (see [0064]-[0065] "For example, the alert may contain an indication for the user of the vehicle to move away from the parking space location...For one embodiment, an alert is sent to an advanced driver-assistance system (ADAS) or an autonomous driving (AD) system of the vehicle to facilitate automated or autonomous driving e.g., an automatic valet parking")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nakka with the combination of Levy and Vahabzadeh. As Nakka states in [0019] “Dynamic recognition and identification of the parking space by the system advantageously prevents an unauthorized use of the parking space”. By incorporating this teaching of Nakka, the combined system prevents its autonomous vehicles from waiting for rideshare passengers in areas they are not authorized to wait. By only waiting in authorized locations, tickets (as discussed in Nakka [0067]) and other parking violations can also be avoided, allowing for a more efficient operation of the overall rideshare system.
Regarding claim 16, the combination of Levy and Vahabzadeh teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ricci (U.S. Pre-Grant Publication No. 2013/0135118) teaches a communication device exchanging handshake data with a parking meter
Donnelly et al. (U.S. Pre-Grant Publication No. 2018/0342157) teaches an autonomous rideshare vehicle parking to pick up a user
Anderson (U.S. Pre-Grant Publication No. 2020/0327472) teaches a rideshare server assigning a rideshare request and pickup parking space to an autonomous vehicle
Cole (U.S. Pre-Grant Publication No. 2019/0156678) teaches directing autonomous vehicles to dropoff locations
Stancato et al. (U.S. Pre-Grant Publication No. 2016/0117866) teaches requesting an alternate payment for parking if the initial payment is determined to be unsuccessful
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625